Citation Nr: 1755323	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  11-26 558A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 
 

REPRESENTATION

Appellant represented by:	Colin Kemmerly, Attorney


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to September 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from     a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).
 
The Board previously remanded the claim in January 2017.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, additional development is required, necessitating an additional remand.

The Veteran is service connected for mechanical low back pain with underlying degenerative disk disease; bilateral knee disabilities; and adjustment disorder with depressed mood.  The Veteran has a current combined disability rating of 70 percent.  

VA recently obtained examinations of the Veteran to address the impact of service-connected disabilities on capacity for employment.  Regrettably, the obtained May 2017 QTC psychiatric examination is inadequate for purposes of the Board's adjudication, and hence remand for a further examination is required.  38 C.F.R. § 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The May 2017 mental health examiner provided opinions that the Veteran would not be able to be employable due to his service-connected physical disabilities of   the knees and back in essence because employers would not hire the Veteran with his physical disabilities and hence there were not jobs available for the Veteran.  However, the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Board finds the June 2017 QTC physical examination of the Veteran's knees and low back adequately addressed the Veteran's physical disabilities.  With regard to the psychiatric functioning, the QTC mental examiner opined that the Veteran would not be employable solely due to his psychiatric disability, but provided no rationale to support this opinion.  Indeed, such opinion appears contrary to the examiner's overall assessment that the Veteran's psychiatric disability results in only occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation; an assessment that comports with only a 30 percent rating under the Rating Schedule.

Hence, remand is required for an adequate psychiatric examination.    

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records dated since December 2016.  If no records existed, the claims file should be annotated to reflect such and the Veteran notified of such. 

2. Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his service-connected knee, low back, and psychiatric disabilities. After securing necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

3. After the above is completed to the extent feasible, schedule the Veteran for a VA mental disorders examination, by an examiner other than the one who conducted the May 2017 if possible. The claims file must be made available to the examiner in conjunction with the examination.  All indicated tests should be conducted.  Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to the effect of the Veteran's psychiatric disability on his ability to function in an occupational setting. 

A complete rationale should be provided for all opinions and conclusions expressed. 

4. After completing the above and any other development deemed necessary, readjudicate the Veteran's claim for entitlement to TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

